Citation Nr: 9920465	
Decision Date: 07/23/99    Archive Date: 07/28/99

DOCKET NO.  96-27 480A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an effective date earlier than February 1, 
1996, for an apportionment of the veteran's disability 
compensation benefits on behalf of the minor child, Regina.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


REMAND

The veteran served on active duty from June 1958 to December 
1959.

This matter was previously before the Board of Veterans' 
Appeals (BVA or Board) in October 1997, when it was remanded 
to the Department of Veterans Affairs (VA) Regional Office 
(RO) in Phoenix, Arizona, following a BVA travel board 
hearing afforded the appellant in January 1997 at the RO in 
Indianapolis, Indiana.  Further development was necessary 
because the Phoenix RO had failed to undertake those actions 
outlined in 38 C.F.R. §§ 19.100-19.102 to ensure that all 
parties to this contested claim were notified of the 
appellant's claim and the RO's adjudication of such claim, as 
well as rights to appeal, to be afforded a hearing, and to be 
represented.  

Following entry of the remand, the Phoenix RO in December 
1997 mailed correspondence to the veteran at an address in 
Cheektowaga, New York, for the purpose of advising the 
veteran of the appellant's claim and providing him with 
copies of the statement of the case, substantive appeal, 
correspondence from the appellant's then appointed attorney, 
and the transcript of the January 1997 hearing.  Further 
correspondence was furnished by the Phoenix RO to the veteran 
at the same address in September 1998 in order to provide 
copies of all evidence submitted since the date of the RO's 
correspondence in December 1997.  

It is evident, however, that the address to which the RO's 
December 1997 and September 1998 letters were sent was not 
the veteran's most current address of record.  In this 
regard, the most current address of the veteran, as reflected 
in his claims folder during the relevant time periods, was 
that of 610 East Bell Road, Number 2346, Phoenix, Arizona 
85022.  The VA Form 21-6789, Deferred Rating Decision, dated 
in November 1998, compiled by the Phoenix Rating Board Chief 
references the veteran's residence in the State of New York, 
but no address for the veteran is therein shown, nor is it 
otherwise shown by the record that the veteran's current 
address as of December 1997 or September 1998 was the one in 
Cheektowaga, New York, utilized by the RO to effectuate the 
Board's remand directives.  While it is apparent that the 
veteran's claims folder was transferred to the Buffalo RO on 
the basis of the Chief's decision, the underlying basis for 
that action is not adequately shown by the record, and hence, 
further action is required to ensure that the veteran is 
notified of the pending contested claim as outlined in 
38 C.F.R. §§ 19.100-19.102 (1998).  As well, the Phoenix RO 
does not appear to have undertaken other needed actions, such 
as issuance of a supplemental statement of the case or 
referring the case to the veteran's local representative for 
comment, prior to the file's transfer to the Buffalo RO.  See 
38 C.F.R. §§ 19.35, 19.36, 19.38 (1998).

There is also for consideration in this matter, based on 
arguments set forth by the veteran's representative in an 
informal hearing presentation of April 1999, a challenge to 
the propriety of the special apportionment decision issued by 
the Phoenix RO on April 16, 1996, wherein an apportioned 
share of the veteran's disability compensation benefits in 
the amount of $75 monthly was established in favor of Regina 
(therein noted to be the veteran's child.)  The veteran it is 
noted requested a pre-determination hearing on March 18, 
1996, but based on the Phoenix RO's finding that such request 
was not received by March 14, 1996, the veteran was informed 
in April 1996 that a post-determination hearing would be 
scheduled.  No such hearing is ever shown to have been 
scheduled, nor is it demonstrated that such hearing request 
has been withdrawn.  Aside from the infringement of the 
veteran's due process rights, the veteran's representative 
points to other perceived clear and unmistakable errors by 
the Phoenix RO in its apportionment decision of April 1996, 
thus calling into question the finality of that 
determination.  These matters must necessarily be adjudicated 
prior to the Board's consideration of the effective date of 
the apportionment.

For the reasons noted, this case is again REMANDED for 
completion of the following actions:

The RO, be it the Phoenix or Buffalo 
facility, should by all means available 
determine the veteran's current address 
and contact him in writing to determine 
if he continues to desire a hearing 
concerning the apportionment issue 
decided by the Phoenix RO in April 1996.  
If he desires a hearing as to that 
matter, such a proceeding should then be 
afforded him, following which the RO must 
determine, based on the allegations 
raised in March 1999 and subsequently, 
whether the claim for an apportionment 
for Regina remains pending and/or whether 
the April 1996 apportionment decision was 
clearly and unmistakably erroneous.  In 
the event that the April 1996 action is 
deemed to be final, based on the absence 
of clear and unmistakable error, then the 
RO should, utilizing the most current 
address of record for the veteran, 
undertake all necessary actions for 
compliance with 38 C.F.R. § 19.100-
19.102, including but not limited to 
providing the veteran at no cost to him a 
copy of entirety of his claims folder.  
The issue of the appellant's entitlement 
to an effective date earlier than 
February 1, 1996, for an apportionment of 
the veteran's disability compensation on 
behalf of the minor child, Regina, should 
then be readjudicated, and notice of the 
action taken should then be afforded to 
all parties to this contested claim.  A 
supplemental statement of the case should 
then be furnished to all parties and 
their respective representative, and each 
should then be permitted to respond 
thereto.  Any further development 
required by law or regulation should then 
be undertaken by the RO prior to a return 
of the case to the Board for further 
review. 

The purpose of this REMAND is to accord due process of law 
and to correct procedural deficiencies, and the Board does 
not intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  

The appellant and the veteran are free to submit any 
additional evidence either desires to have considered in 
connection with matters in issue.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals


 

